Citation Nr: 1526157	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hypothyroidism, claimed as thyroid problems, including as due to ionizing radiation.

2. Entitlement to service connection for non-malignant thyroid nodular disease, claimed as thyroid problems, including as due to ionizing radiation.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript is of record.  The Board remanded these claims in February 2011 for further development.

The Board notes that the Veteran submitted a claim for disability compensation and related compensation benefits in October 2007 claiming entitlement to service connection for his "thyroid problems."  Throughout the pendency of this appeal, the Veteran has been diagnosed with hypothyroidism as well as non-malignant thyroid nodular disease.  Thus, the Board finds that the Veteran's August 2007 claim encompasses claims for both of these conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, the Board finds that these two conditions are not etiologically related, thus, they are to be treated as two separate claims.  The Board has recharacterized the issues on appeal to reflect its findings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for non-malignant thyroid nodular disease, claimed as thyroid problems, including as due to ionizing radiation, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's hypothyroidism is not related to his service, including his in-service ionizing radiation exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypothyroidism, including as due to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A November 2007 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit additional information and evidence in response before initial adjudication of the claim for service connection of hypothyroidism.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, VA has not been able to obtain the Veteran's service treatment records (STRs).  When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Board finds that VA has discharged its heightened duty to assist as to the claim for hypothyroidism.  In this regard, the Veteran's exposure to ionizing radiation has been established and estimated.  In addition, the Veteran's VA treatment records and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

VA examinations were performed in March 2009 and May 2009.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The examination reports are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, VA has met its duty to assist the Veteran as to the claim of service connection for hypothyroidism.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for hypothyroidism, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Remand Directives

The Board remanded this claim in February 2011 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  But see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

On remand, VA asked the Veteran to provide the names and addresses of all medical care providers who treated him for his thyroid disease since service.  As the other remand directives were not related to the claim of service connection for hypothyroidism, there has been at least substantial compliance with the remand directives as they relate to the claim of service connection for hypothyroidism.  See id.

III. Compliance with Hearing Officer's Duties

The Veteran and his spouse testified at an August 2010 hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim for hypothyroidism, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing with regards to his claim for hypothyroidism, and there is no indication that any outstanding evidence exists that might provide additional support for that claim.  Moreover, after the hearing was conducted, the Board undertook additional development, including obtaining further nexus opinions.

Given this development, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  

IV. Service Connection

The Veteran's claim of service connection for hypothyroidism is based on his contention that it is a result of his in-service exposure to ionizing radiation.  For the following reasons, the Board finds that entitlement to service connection for hypothyroidism is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection for a condition claimed to be due to exposure to ionizing radiation during service may be established three different ways.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(d)(2)(i) if the Veteran was a "radiation-exposed veteran" as defined in subsection 3.309(d)(3)(i) of the regulation, unless the presumption is rebutted by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(d), 3.309(d).  Second, under 38 C.F.R. § 3.311, if the Veteran develops a "radiogenic disease," which is defined as a disease that may be induced by ionizing radiation, and it is claimed that the disease was caused by exposure to ionizing radiation in service, specific development procedures set forth in section 3.311 will be followed by VA as warranted in accordance with the provisions of that regulation to determine whether service connection may be established.  Finally, service connection may be established by the "difficult burden" of producing competent and probative evidence that the claimed condition was actually caused by exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Rucker, 10 Vet. App. at 71.  The Board will address each of these avenues of service connection in turn.

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to the presumptive provisions of subsection 3.309(d) of the regulations, the appellant does not argue and there is no evidence that hypothyroidism is on the list of diseases presumptively associated with ionizing radiation exposure.  See 38 C.F.R. § 3.309(d).  Therefore, service connection on a presumptive basis for the Veteran's hypothyroidism with respect to exposure to ionizing radiation may not be established. 

With regard to section 3.311 of the regulations, the Veteran's hypothyroidism is not defined as a radiogenic disease under section 3.311(b)(2).  Thus, further development under the provisions of section 3.311 is not warranted.

Thus, service connection for the Veteran's hypothyroidism can only be established through direct service connection or by the "difficult burden" of producing competent and probative evidence that the claimed condition was actually caused by exposure to ionizing radiation during active service

The preponderance of the evidence weighs against the finding of a nexus between the Veteran's hypothyroidism and his service, including his exposure to ionizing radiation.

The only medical opinion evidence that establishes an etiological link between hypothyroidism and exposure to ionizing radiation is a March 2009 VA opinion which states that the Veteran has hypothyroidism secondary to ionizing radiation exposure.  However, this VA opinion is not supported by any rationale, thus it is entitled to little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).

On the other hand, a March 2015 memorandum from the Director, Post 9-11 Era Environmental Health Program states that it is unlikely that the Veteran's non-malignant hypothyroidism can be attributed to ionizing radiation exposure while in military service.  The memorandum references a study which noted that hypothyroidism in persons under 30 years of age at the time of irradiation did show a dose-dependent excess, however, this appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of 100 rem.  The Veteran's dose of 7.1 rem to the thyroid is less than 10 percent of that threshold.  The memorandum also references another study which indicates that non-malignant thyroid disease shows a dose response, however, they found it was not possible to rule out a model with a threshold as high as 50 rem.  The Veteran's thyroid dose was well below this threshold dose.  Finally, the memorandum notes that atomic bomb survivors under 30 years old at the time of exposure have shown a dose dependent excess of hypothyroidism, however, the excess became evident within 20 years after irradiation.  The Veteran was not diagnosed with hypothyroidism until 56 years after his exposure to ionizing radiation.

The Board finds that the preponderance of the evidence shows that the Veteran's hypothyroidism is not related to any disease or injury incurred in or aggravated by active service, including his in-service exposure to ionizing radiation.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.311.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypothyroidism is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypothyroidism, claimed as thyroid problems, including as due to ionizing radiation is denied.


REMAND

While the Board sincerely regrets the delay, the claim for entitlement to service connection for non-malignant thyroid nodular disease, claimed as thyroid problems, including as due to ionizing radiation must be remanded again so as to ensure substantial compliance with the Board's prior remand directives.

Specifically, there has not been substantial compliance with the Board's February 2011 remand directives, which instructed the RO to comply with the procedures outlined in 38 C.F.R. § 3.311 with regards to the Veteran's non-malignant thyroid nodular disease, as this condition is specifically listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xvii).  More specifically, the RO was directed to refer the claim to the Under Secretary for Benefits for consideration of whether it is at least as likely as not the Veteran's non-malignant thyroid nodular disease resulted from his in-service exposure to ionizing radiation.

While the claim was referred to the Under Secretary for Benefits, the opinions returned discussed the likelihood that the Veteran's hypothyroidism was related to his in-service exposure to ionizing radiation.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall, supra; D'Aries, supra.

In regard to the Veteran's claim of entitlement to TDIU, the Board observes that he is currently in receipt of a combined rating of 100 percent.  However, the total rating is effective January 25, 2010.  As the Veteran's claim for TDIU was filed in October 2007 and the Veteran claims he has been unemployed since 2003, the period prior to January 25, 2010 is still in contention.  This issue, however, is not ripe for Board adjudication at this time as a grant of service connection for the non-malignant thyroid nodular disease and the ratings that will be assigned the disability could affect the outcome of the issue of whether the Veteran's service-connected disabilities render him unemployable.  Accordingly, the TDIU claim is considered to be inextricably intertwined with the service connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim to the Under Secretary for Benefits for consideration of whether it is at least as likely as not the Veteran's non-malignant thyroid nodular disease, which manifested more than 5 years after exposure to ionizing radiation in service, resulted from such exposure in accordance with 38 C.F.R §. 3.311(b), (c) (2014).  The dose estimate of record should be utilized in the determination.

2. Then, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


